NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                               SUPERIOR COURT OF NEW JERSEY
                                               APPELLATE DIVISION
                                               DOCKET NO. A-0705-15T1

SANTANDER BANK, N.A.,

        Plaintiff-Respondent,

v.

GARRETT F. GRIGGS and
LAURA F. GRIGGS,

        Defendants-Appellants,

and

STATE OF NEW JERSEY,

     Defendant.
_____________________________________

              Submitted July 25, 2017 – Decided August 4, 2017

              Before Judges Reisner and Suter.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Union County,
              Docket No. F-11977-10.

              Garrett F. Griggs          and    Laura    F.   Griggs,
              appellants pro se.

              Phelan Hallinan Diamond & Jones, PC, attorneys
              for respondent (Sonya Gidumal Chazin, on the
              brief).

PER CURIAM
       Defendants Garrett and Laura Griggs (defendants) appeal an

August 21, 2015 order that denied their motion to vacate a May 11,

2015    final   judgment   foreclosing    their   interest   in   certain

residential real estate.     We affirm.

                                   I.

       In September 2006, defendants executed a $315,000 note to

U.S. Mortgage Corporation (U.S. Mortgage) and a non-purchase money

mortgage to Mortgage Electronic Registration Systems, Inc. (MERS),

as nominee for U.S. Mortgage, on a residential property in the

City of Union, Union County.     The mortgage was recorded.

       Defendants defaulted on the note in August 2009.       In October

2009, a notice of intention to foreclose the mortgage was sent to

defendants at their address in Union, which advised defendants

they were in default and the amount needed to cure.

       Defendants' mortgage was assigned by MERS to Sovereign Bank

in February 2010 and recorded.      Also in February 2010, Sovereign

Bank filed a foreclosure complaint, which was personally served

on defendants.      Defendants did not respond and a default was

entered.

       Sovereign Bank, N.A. was substituted for Sovereign Bank.

Plaintiff Santander Bank, N.A. (plaintiff), formerly known as

Sovereign Bank, N.A., filed an amended foreclosure complaint in


                                   2                              A-0705-151
December 2013.      Defendants were served by mail when personal

service on defendants was not successful.     Defendants acknowledge

receiving the amended foreclosure complaint by mail on March 10,

2014.   Defendants did not answer the amended complaint, explaining

that they were "trying to get in touch with the mortgage lender

for some time" and were both ill.      A default was entered against

defendants on December 2, 2014.

     Plaintiff requested entry of a final judgment of foreclosure

in May 2015.      Defendants claim they did not receive notice of

this, but the record shows the notice of motion was sent to

defendants' address in Union.    When there was no opposition to the

application, a final judgment of foreclosure was entered on May

11, 2015.    Defendants claim not to have received a copy of the

final judgment, but the record shows it was mailed to their address

in Union.

     Efforts commenced by plaintiff to sell the property at a

sheriff's sale.     Defendants filed a motion to vacate the final

judgment of foreclosure, but on August 21, 2015, the trial court

denied defendants' motion.      The foreclosed property was sold to

plaintiff on August 26, 2015.

     On appeal, defendants contend the court erred in denying the

motion to vacate the final judgment of foreclosure because they


                                   3                          A-0705-151
"raised      legally   sufficient   questions        as    to   the    merits    of

respondent's      foreclosure     action       and   legal      justification."

Defendants also claim plaintiff lacked standing to foreclose.

       We do not know whether the court issued a memorandum decision

or placed its reasons on the record when it denied defendants'

motion, but the record does not include the court's findings nor

have the parties supplied a transcript or written decision.                      See

R. 1:7-4(a) ("The court shall by an opinion or memorandum decision,

either written or oral, find the facts and state its conclusions

of law thereon in all actions tried without a jury . . . .").                    We

could remand the case to the trial court for clarification, but

under Rule 2:10-5, we also "may exercise such original jurisdiction

as is necessary to the complete determination of any matter on

review." Here, the record enables us to resolve the issues without

a remand.

       We review the trial court's order denying defendants' Rule

4:50-1 motion to vacate the final judgment of foreclosure, under

an abuse of discretion standard.            Hous. Auth. of Morristown v.

Little, 135 N.J. 274, 283 (1994) (citations omitted).                  Defendants

have   not    disputed   the   amount   owed    in   the   final      judgment   of

foreclosure or that the mortgage is in default.                 Defendants never

contested the application of this mortgage to their residential


                                        4                                  A-0705-151
property.    As such, they acknowledge the primary facts needed to

foreclose on the property.       See Great Falls Bank v. Pardo, 263
N.J. Super. 388, 394 (Ch. Div. 1993) (citations omitted) ("The

only material issues in a foreclosure proceeding are the validity

of the mortgage, the amount of the indebtedness, and the right of

the mortgagee to resort to the mortgaged premises."), aff’d, 273
N.J. Super. 542 (App. Div. 1994).

     Defendants' principal contention is that plaintiff lacks

standing to pursue the foreclosure action.            In a foreclosure

matter, a party seeking to establish its right to foreclose on the

mortgage must generally "own or control the underlying debt."

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 222

(App. Div. 2011) (quoting Wells Fargo Bank, N.A. v. Ford, 418 N.J.

Super. 592, 597 (App. Div. 2011)).          See also Bank of N.Y. v.

Raftogianis, 418 N.J. Super. 323, 327-28 (Ch. Div. 2010) (citations

omitted).    In Deutsche Bank Trust Co. Americas v. Angeles, 428
N.J. Super. 315, 318 (App. Div. 2012), we held that "either

possession of the note or an assignment of the mortgage that

predated    the   original   complaint   confer[s]   standing,"   thereby

reaffirming our earlier holding in Mitchell, supra, 422 N.J. Super.

at 216.




                                    5                             A-0705-151
     Here,    in   making   application   for    the   final    judgment      of

foreclosure, the bank's representative certified that plaintiff

Santander Bank, N.A. was the "holder of the aforesaid note." Also,

an attorney for plaintiff certified as required by Rule 4:64-2(d)

about communications with plaintiff's employee who personally

reviewed the affidavit of the amount due and the original note,

mortgage and assignments.        The mortgage to Sovereign Bank was

recorded before any foreclosure complaint was filed.                Sovereign

Bank then became Santander Bank.          "Given that the mortgage was

properly recorded and appears facially valid, under New Jersey law

there is a presumption as to its validity, and the burden of proof

as to any invalidity is on the party making such an argument."                In

re S.T.G. Enters., Inc., 24 B.R. 173, 176 (Bankr. D.N.J. 1982)

(citations omitted).        Defendants submitted nothing to the court

to overcome this presumption.        Therefore, the trial court did not

abuse its discretion in denying the motion to vacate because

plaintiff was assigned the mortgage and held the note prior to

filing the complaint or amended complaint.

     After carefully reviewing the record and the applicable legal

principles, we conclude that defendants' further arguments are

without    sufficient   merit   to   warrant    discussion     in   a   written

opinion.     R. 2:11-3(e)(1)(E).


                                      6                                 A-0705-151
Affirmed.




            7   A-0705-151